Gaynor, J.:
This is a suit to determine title to unoccupied real property in Suffolk county between two conflicting claimants. It was conveyed to the plaintiff in 1895 by the owner of the legal title, the defendant Carrie Robinson, but the plaintiff failed to record her deed and lost it. In 1905 one Frazer offered to sell the land to the defendant Hoefer for $450, and Hoefer purchased it of him and paid him *179that sum therefor. The deed of conveyance offered by Frazer was. by one Van Tassel, but Hoefer had no dealing with him. Van Tassel’s title originated in a sale in fee of the property by the county treasurer of Suffolk county for unpaid taxes, and reached him through a chain of conveyances beginning with the grantee in the tax deed. The attorney who searched the title for the defendant Hoefer informed Frazer that Hoefer would not complete the purchase unless a quit-claim deed was obtained of the person in whom the regular title was, and informed him that the record showed it to be in Carrie Robinson. Thereupon Frazer obtained of her a quit-claim deed of the property to Hoefer, and delivered it to him with the said deed from Van Tassel. She testified that before delivering such deed to Frazer she told him that she did not own the property — that she had conveyed it to the plaintiff.
The learned trial judge was entirely right in refusing to find that notice to Frazer of the conveyance of the defendant Carrie Robinson to the plaintiff was not notice to' the defendant Hoefer. Frazer was not his agent; on the contrary, their only relation was that of vendor and purchaser. Frazer undertook to give good title to Hoefer, and did it in his own way. He was not acting for Hoefer but for himself. There is no evidence whatever on which to base the relation of principal and agent between them.
The defendant was a purchaser without notice of the unrecorded conveyance, and also for a valuable consideration, which the statute makes necessary to give a recorded deed priority over a prior unrecorded deed. Taking the phrase “ valuable consideration ” to mean an approximately adequate consideration, all things being considered, including the purchaser’s good faith, the defendant’s case is within it. for there is no dispute that he paid full value for the land. It is only saia mat he did not pay such a consideration, 'within the meaning of the statute, for the quit-claim deed. But that deed cannot be treated separately. The defendant’s vendor was obliged to give him a good title, and the number of deeds he delivered to that end does not matter ; it remains that the defendant paid full value for the land. But if the question of an adequate consideration, for the quit-claim deed separately had to be considered, it could not be said, with the tax title outstanding, that the $10 paid for it was not adequate. If the tax title was good — which it apparently *180was — the quit-claim deed.was worth nothing, and if it was doubtful — and that is' the worst that can be said of it — the value of the quit-claim was speculative. The test of whether the defendant paid a. fair or adequate consideration is not the amount paid'by his vendor for the .quit-claim deed, but the amount the defendant paid for the land. This is all on the theory of treating the defendant as a purchaser from the grantor in the quit-claim deed. But he had no dealings with her. His vendor obtained the quit-claim deed for the purpose of conveying title to the defendant, but caused the name of the defendant instead of his own to be put in it as grantee.
The defendant therefore got priority by the said quit-claim deed over the prior unrecorded and lost deed — if it ever existed.
The judgment should be affirmed.
Jenks, Hooker and Miller, JJ., concurred; Woodward, J., read for reversal.